DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 21 September 2021, with respect to claims 1 and 21 have been fully considered but they are not persuasive. Applicant asserts that Watanabe’s “attachment hole” of reference character 13 is not a base. However, the Oxford Languages definition of base includes “the lowest part or edge of something, especially the part on which it rests or is supported.” In Figure 2 of Watanabe, reference character 13 clearly points to the edge of opening 13 that directly supports the engagement portion 69C of the tip 69. Therefore, reference character 13 can be reasonably interpreted as a base, as well as a distinct feature from the fuel lid 12. 

Applicant's arguments, filed 21 September 2021, with respect to claim 17 have been fully considered but they are not persuasive. The base 3 is a component of the fuel door 1. The base 3 does separate from the tip 2 and vehicle body 18 after application of the override force. However, the base 3 remains a component of the door 1 after this separation and can still be interpreted as being held by the door 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US-9982467-B2).

With regards to claim 1, Watanabe discloses a vehicle (Col 1 Line 19), comprising: 
a door (12 Figure 2) configured to move relative to a body (14 Figure 2) of the vehicle between open and closed positions (Col 6 Line 42), 
wherein the door is one of a fuel door (Col 1 Line 16) and a charging port door; and 
(10 Figure 2) including a base (13 Figure 2 – Examiner clarifies that reference character 13 points to the edge of the opening that directly supports the engagement portion 69C of the tip 69) and a tip (69 Figure 2), wherein the base is configured to hold the tip during normal operating conditions, and 
wherein the base and tip are configured to separate upon application of an override force to the door. (Figures 2 and 8 show that the tabs of 69C are configured to separate from the base 13 under an override force.)

With regards to claim 2, Watanabe discloses the vehicle as recited in claim 1, further comprising: 
a latch (67 Figure 2) configured to selectively move between a lock position (Figure 9) in which the latch contacts the tip and an unlock position (Figure 10) in which the latch does not contact the tip. (The dashed lines of Figure 2 show that the latch 67 only contacts the tip 69 when the latch has been rotated to the lock position of Figure 9.)

With regards to claim 3, Watanabe discloses the vehicle as recited in claim 2, 
wherein, when the latch (67 Figure 2) is in the lock position (Figure 9) and the override force is applied, the latch holds the tip such that the tip separates from the base. (Figures 2 and 8 show that the tabs of 69C are configured to separate from the base 13 under an override force.)

With regards to claim 9, Watanabe discloses the vehicle as recited in claim 1, 
(“The fuel lid 12 is attached to the inner panel 14 by a hinge” [Col 6 Line 40])

With regards to claim 10, Watanabe discloses the vehicle as recited in claim 9, 
wherein the base (13 Figure 2) is mounted to the hinge arm adjacent a free end of the hinge arm. (As the base 13 is part of the pivoting fuel door 12, both the base and fuel door are necessarily mounted, at least indirectly, to the free end of the non-illustrated hinge arm.)

With regards to claim 11, Watanabe discloses the vehicle as recited in claim 9, 
wherein the door (12 Figure 2) covers the base (13 Figure 2) from an exterior perspective (direction A, Figure 2).

With regards to claim 21, Watanabe discloses the vehicle as recited in claim 1,
wherein the base (13 Figure 2) is attached (by the inner panel of the door 12, Figure 2) to the door (12 Figure 2).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl (DE-102015220484-A1).

With regards to claim 17, Stahl discloses a method, comprising: 
(“external force” [PP 0008]) to open a door (1 Figure 1) of a vehicle such that a base (3 Figure 1) and tip (2 Figure 1) of a lock assembly separate such that the base is held by the door (Base 3 and its included fastening elements 6 and 7 are components of the door 1, as well as the lock assembly. Thus base 3 is still held by at least part of the door 1 after the override force has been applied and the base 3 has been separated from the vehicle body 18. [Abstract]) and the tip is held by a body (“vehicle connection” 18, Figure 1 [PP 0037]) of the vehicle, wherein the door is one of a fuel door (PP 0001) and a charging port door.

With regards to claim 18, Stahl discloses the method as recited in claim 17, further comprising: 
reattaching the base and tip by closing the door. (Reattaching the base 3 to the tip 2 is accomplished by the sliding of surface of 11 against surface 12, see Figure 9. The spring arm 8 deflects until the original position of the base and tip are reached, as in Figure 6. This action reverses the emergency release and closes the door.)

With regards to claim 19, Stahl discloses the method as recited in claim 17, 
further comprising: applying the override force (“external force” [PP 0008]) with a tool (19 Figure 8). (PP 0048)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Buchta (US-4295390-A).

With regards to claim 4, Watanabe discloses the vehicle as recited in claim 3.
Watanabe is silent on whether the tip and base are configured to be reattached by closing the door.
However, Buchta discloses a mechanical connection including a tip (54a Figure 7) and a base (85 Figure 7) that are reversibly detachable. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the tip and base of Watanabe with the connecting features of the tip and base of Buchta. One would have been motivated to make these modifications to prevent irreversible damage (Col 4 PP 3) to the latch in the event of an excessive force applied to the fuel door. 

With regards to claim 5, Watanabe in view of Buchta teaches the vehicle as recited in claim 4, 
(54a Figure 7, Buchta) includes a ball stud (110 Figure 7), and the base (85 Figure 7) includes a socket (92 Figure 7) configured to receive the ball stud during normal operating conditions (Figure 11).

With regards to claim 6, Watanabe in view of Buchta teaches the vehicle as recited in claim 5, 
wherein the base (85 Figure 7, Buchta) includes a projection (80 Figures 7, 11) configured to contact the tip (54a Figure 7) adjacent the ball stud during normal operating conditions (Figure 11).

With regards to claim 7, Watanabe I view of Buchta teaches the vehicle as recited in claim 6, 
wherein: the tip (54a Figure 7, Buchta) includes a channel (114 Figure 7) adjacent the ball stud (110 Figure 7), and the projection (80 Figures 7, 11) is received (Figure 11) in the channel.

With regards to claim 8, Watanabe in view of Buchta teaches the vehicle as recited in claim 7.
Watanabe in view of Buchta is silent on whether the override force is sufficient to overcome the force the projection applies to the tip.
However, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) held that “it is not inventive to discover the optimum or workable ranges by routine experimentation”. .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Fosberg (US-5044033-A).

With regards to claim 12, Watanabe discloses the vehicle as recited in claim 1.
Watanabe does not disclose a tool configured to apply the override force to the door.
However, Fosberg discloses a tool (15 Figure 12) for applying an override force (Col 4 PP 04) to a vehicle (Col 1 Line 10) door (97 Figure 12). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the tool of Fosberg to the fuel door of Watanabe. One would have been motivated to use this tool to achieve quick access to the locked fuel compartment (Col 1 Line 10, Col 4 PP 04)   

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Fosberg in further view of Nestor (US-9493330-B2).

With regards to claim 13, Watanabe in view of Fosberg teaches the vehicle as recited in claim 12, wherein: 
the tool (Figure 1) includes a first end portion (11 Figure 1) and a second end portion (15 Figure 1) generally opposite the first end portion, the first end portion is configured to be (76 Figure 3) curving toward a first side of the tool and configured to fit in a space (96 Figure 12) between the door (97 Figure 12) and the body (98 Figure 12) when the door is closed, the second end portion further includes a fulcrum (75 Figure 3) curving toward a second side of the tool opposite the first side, and the tool further includes an alignment tab (74 Figure 12) on the first side of the tool and projecting generally from the second end portion toward the first end portion.
Fosberg does not disclose that the second end portion includes first and second spaced-apart hooks.
However, Nestor discloses a similar prying tool having a second end portion (24 Figure 1) including first and second spaced-apart hooks (30 Figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the tool of Fosberg by adding the second hook of Nestor. One would have been motivated to make this addition to increase the stability of the prying tool.

With regards to claim 14, Watanabe in view of Fosberg in further view of Nestor teaches the vehicle as recited in claim 13, 
wherein the alignment tab (74 Figure 12) is configured (Figure 12 shows that the alignment tab may contact the door when positioning the hook in the space.) to contact the door (97 Figure 12).


wherein an end of the alignment tab (74 Figure 12) is curved (Figure 12 shows the curvature of the alignment tab).

With regards to claim 16, Watanabe in view of Fosberg in further view of Nestor teaches the vehicle as recited in claim 13, 
wherein the fulcrum (75 Figure 3) is configured to contact the body (98 Figure 12) of the vehicle, and the tool is configured to rotate (positions A-C, Figure 12) about the fulcrum to apply the override force (F Figure 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.